DETAILED ACTION
The following is a Final Office Action in response to communications filed September 12, 2022.  Claims 1–8, 12–15, and 17–20 are amended.  Currently, claims 1–20 are pending.

Response to Amendment/Argument
Applicant’s Response is sufficient to overcome the previous objections to claims 7, 12–13, and 20 for informalities.  Accordingly, the previous objections are withdrawn.
However, Applicant’s Response necessitates new objections for informalities, and Examiner directs Applicant to the relevant section below.
Applicant’s Response is sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 1–20 under 35 U.S.C. 112(b) is withdrawn.
However, Applicant’s Response necessitates new rejections under 35 U.S.C. 112(b), and Examiner directs Applicant to the relevant section below.
Upon reconsideration of the claims, the rejection of claims 1–13 under 35 U.S.C. 101 is withdrawn.  More particularly, the additional elements of claim 1, including functions to provide an account interface, generate a fleet management user-interface comprising an interactive element, obtain fleet manager input via the fleet management user-interface, and generate, based on [the fleet management user interface], a preview assignment panel through the fleet management user-interface, wherein the preview assignment panel is interactive to enable a user to provide input, integrate the abstract idea into a practical application under Step 2A Prong Two because the additional elements apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  As a result, the previous rejection of claims 1–13 under 35 U.S.C. 101 is withdrawn.
Examiner notes, however, that claims 13 and 20 are not amended to include the elements identified above, and Applicant has not presented any substantive arguments with respect to the patent eligibility of claims 13 and 20.  As a result, the previous rejection of claims 13–20 under 35 U.S.C. 101 is maintained and reasserted below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are not persuasive.  More particularly, Applicant asserts that Berdinis does not disclose functionality “automatically generate a preliminary match” because paragraph 40 discloses accepting shipment requests without knowing that a particular carrier will be able to execute the shipment”.  Examiner disagrees.
Applicants remarks are not persuasive at least because Applicant’s remarks amount to no more than a general allegation of patentability, and Applicant has not provided any argument or rationale in support of the assertion that the Berdinis reference is insufficient in view of paragraph 40.  Examiner further notes that the rejection of record does not assert that the teachings of paragraph 40 of Berdinis disclose the inventions of independent claims 1, 13, and 20.  As a result, Applicant’s remarks are not persuasive, and Examiner directs Applicant to the relevant section below.

Claim Objections
Claims 13 and 20 are objected to because of the following informalities:  
Claim 13 recites functionality to “perform one or more matching processes … by: retrieving … and generating” and subsequently recites functionality to “enable the fleet manager to subsequently assign … by: obtaining … and in response to obtaining the fleet management input, populate”.  Examiner recommends amending claim 13 to recite functionality to “enable the fleet manager to subsequently assign … by: obtaining … and in response to obtaining the fleet management input, populating” in order to facilitate claim consistency.
Claim 20 similarly recites steps for “storing”, “performing”, “retrieving”, “generating”, etc.  However, claim 20 also recites functionality to “obtain fleet manager input” and “populate shipment records”.  Examiner recommends amending the claim to recite “obtaining fleet manager input”, “in response to obtaining the fleet management input and based at least in part on the result set, populating shipment records”, and “in response to obtaining the fleet management input, populating shipment records” in order to avoid issues of clarity under 35 U.S.C. 112(b). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites functionality to “generate, based on the result set that identifies a set of matching freight operator records”.  However, claim 1 previously recites “generating a result set that identifies a set of matching freight operator records”.  As a result, the scope of claim 1 is indefinite because it is unclear whether Applicant intends for the second recitation of “a set” to reference the first recitation or intends to introduce a second, different set.  For purposes of examination, claim 1 is interpreted as reciting functionality to “generate, based on the result set that identifies [[a]] the set of matching freight operator records”.
In view of the above, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claims 2–12, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–12 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites “the shipment order” in the step to “enable the fleet manager to subsequently assign the shipment order”.  However, claim 13 previously recites “an open shipment order” and “at least one unassigned shipment order”.  As a result, there is insufficient antecedent basis for “the shipment order” in the claim.  
Further, claim 13 recites functionality to enable the fleet manager to subsequently assign … by: obtaining fleet manager input via the fleet management user-interface.  However, claim 13 previously recites functionality to “obtain fleet manager input.  As a result, the scope of the claim is indefinite because it is unclear whether Applicant intends for the second recitation of “fleet manager input” to reference the previous recitation or intends to introduce a second, different fleet manager input.
Similarly, claim 13 recites functionality to “in response to obtaining the fleet management input, populate shipment records in a shipment store”.  However, claim 13 previously recites “a shipment store”.  As a result, the scope of the claim is indefinite because it is unclear whether Applicant intends for the second recitation of “a shipment store” to reference the first recitation or intends to introduce a second, different shipment store.  
Finally, claim 13 recites “the booked shipment order” in the third-to-last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, and in view of the objections above, claim 13 is interpreted as reciting:
“enable the fleet manager to subsequently assign the open shipment order associated with the shipment records in the shipment store and the unassigned shipment order to one of the plurality of freight operators by: 
obtaining a second fleet manager input via the fleet management user-interface, and 
in response to obtaining the second fleet management input, populating shipment records in [[a]] the shipment store corresponding to a first freight operator of the plurality of freight operators assigned to the open shipment order and a second freight operator of the plurality of freight operators assigned to the unassigned shipment order.”
In view of the above, claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 14–19, which depend from claim 13, inherit the deficiencies described above.  As a result, claims 14–19 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15 and 18–19 recite “a fleet management user-interface” in line 2.  However, claim 13, from which claims 15 and 18–19 depend, previously recites “a fleet management user-interface”.  As a result, the scope of claims 15 and 18–19 is indefinite because it is unclear whether Applicant intends for the recitations of claims 15 and 18–19 to reference the recitations of claim 13 or intends to introduce second, different interface elements.  For purposes of examination, claims 15 and 18–19 are interpreted as reciting “[[a]] the fleet management user-interface” in line 2.
Claim 20 recites substantially similar limitations to those recited with respect to claim 13.  As a result, claim 20 is rejected for substantially similar reasons as stated above with respect to claim 13.  For purposes of examination, and in view of the objections above, claim 20 is interpreted as reciting:   
“enabling the fleet manager to subsequently assign the open shipment order associated with the shipment records in the shipment store and the unassigned shipment order to one of the plurality of freight operators by: 
obtaining a second fleet manager input via the fleet management user-interface, and 
in response to obtaining the second fleet management input, populating shipment records in [[a]] the shipment store corresponding to a first freight operator of the plurality of freight operators assigned to the open shipment order and a second freight operator of the plurality of freight operators assigned to the unassigned shipment order.”
In view of the above, claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 13–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 13–20 recites an abstract idea.  Claim 13 includes limitations that “perform one or more matching processes to automatically generate preliminary matches of open shipment orders … by: retrieving at least the set of shipment parameters … and the availability information of each freight operator …; and generating a result set of matching freight operator records that satisfy match criteria of a corresponding shipment order of the open shipment orders”; “trigger a fleet booking process, enabling the fleet manager to book an open shipment order that is identified by a result of the one or more matching processes”; “obtain fleet manager input”; “enable the fleet manager to subsequently assign the shipment order associated with the shipment records and the unassigned shipment order to one of the plurality of freight operators by: obtaining fleet manager input and in response to obtaining the fleet management input, correspond[] a first freight operator … assigned to the booked shipment order and a second freight operator … assigned to the unassigned shipment order.”
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with commercial business relations and/or managing personal behavior or relationships or interactions between people because the elements describe a process for assigning freight operators to shipment orders.  Further, the elements describe mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  As a result, claim 13 recites an abstract idea under Step 2A Prong One.
Claim 20 includes substantially similar limitations to those presented with respect to claim 13.  As a result, claim 20s recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 14–19 further describe the process for assigning freight operators to shipment orders.  As a result, claims 14–19 similarly recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 13.
With respect to Step 2A Prong Two of the framework, the claim does not include additional elements that integrate the abstract idea into a practical application.  Claim 13 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 13 include one or more processors, memory to store instructions, a fleet management user-interface comprising an interactive element that is selectable, and functionality to store a plurality of records, generate a user-interface, obtain input via the user-interface, and populate shipment records in a shipment store.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea; the steps for storing, obtaining, and populating reflect an insignificant extrasolution activity to the recited abstract idea; and the step for “generating” an interface does no more than generally link the use of the abstract idea to a particular technological environment.  As a result, claim 13 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 20 includes substantially similar limitations to those presented with respect to claim 13.  Although claim 20 additionally recites a computer-readable medium, when considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the computer-readable medium is a generic computing element that is merely used as a tool to perform the recited abstract idea.  As a result, claim 20 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 14 and 16–17 do not include any additional elements beyond those recited with respect to independent claim 13.  As a result, claims 14 and 16–17 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 13.
Claims 15 and 18–19 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 15 and 18–19 include functionality to “generate a fleet-management user-interface” including a preview panel (claims 15 and 18–19).  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the functionality to “generate” an interface including a panel does no more than generally link the use of the abstract idea to a particular technological environment.  As a result, claims 15 and 18–19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, the claim does not include additional elements amounting to significantly more than the abstract idea.  As disclosed above, claim 13 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 13 include one or more processors, memory to store instructions, a fleet management user-interface comprising an interactive element that is selectable, and functionality to store a plurality of records, generate a user-interface, obtain input via the user-interface, and populate shipment records in a shipment store.  The additional elements do not amount to significantly more than the abstract idea because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea; the steps for storing, obtaining, and populating are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II), which identifies storing, receiving, and electronic recordkeeping as well-understood, routine, and conventional computer functions; and the step of “generating” an interface does no more than generally link the use of the abstract idea to a particular technological environment.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 13 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 20 includes substantially similar limitations to those presented with respect to claim 13.  Although claim 20 additionally recites a computer-readable medium, the additional elements do not amount to significantly more than the abstract idea because the computer-readable medium is a generic computing element that is merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 20 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 14 and 16–17 do not include any additional elements beyond those recited with respect to independent claim 13.  As a result, claims 14 and 16–17 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 13.
Claims 15 and 18–19 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 15 and 18–19 include functionality to “generate a fleet-management user-interface” including a preview panel (claims 15 and 18–19).  The additional elements do not amount to significantly more than the abstract idea because the functionality to “generate” an interface including a panel does no more than generally link the use of the abstract idea to a particular technological environment.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 15 and 18–19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 13–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–15 and 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over Berdinis et al. (U.S. 2018/00211218) in view of Bansal et al. (U.S. 2007/0219842).
Claims 1, 13, and 20:  Berdinis discloses a network computer system comprising: 
one or more processors (See paragraph 25); 
memory to store instructions (See paragraph 194); 
wherein the one or more processors execute the instructions to (See paragraph 25): 
provide an account interface to a fleet manager, the account interface being accessible on a computer device by the fleet manager using associated with an account of the fleet manager (See paragraphs 26 and 28, wherein dispatcher devices include user interfaces); 
associate, in a freight operator store accessible by the one or more processors, each freight operator of multiple freight operators with the account of the fleet manager (See paragraph 28, wherein one or more carriers are associated with the dispatcher, and paragraph 31, wherein shipment and carrier databases are disclosed); 
generate a fleet management user-interface comprising an interactive element that is selectable by the fleet manager to trigger a fleet booking process to access a shipper resource (See paragraph 26, in view of paragraph 32, wherein dispatcher user interfaces are disclosed, wherein the interfaces include input mechanisms, and wherein the dispatcher may receive all shipment requests and an implicitly triggers a booking process);
obtain fleet manager input via the fleet management user-interface (See paragraph 50, in view of paragraph 47, wherein acceptable shipment parameters are defined as dispatcher/carrier preferences and are populated from inputs received through the user interface);
in response to obtaining the fleet manager input, populate shipment records in a shipment store corresponding to multiple booked shipment orders (See paragraph 32, wherein shipment requests that can be transmitted to a dispatcher device are filtered by the system according to matching criteria, and wherein all matching requests are transmitted and populated in the dispatcher device shipment storage);
obtain, from the freight operator store accessible by the one or more processors, availability information for each freight operator of the multiple freight operators, the availability information including (i) an availability status of the freight operator during one or more future time intervals, and (ii) available location information of the freight operator during the one or more future time intervals (See paragraph 6, wherein each truck is associated with availability information and a starting location; see also paragraph 38, wherein availability and location are disclosed with respect to expect future time periods and locations; see also paragraph 31, wherein a carrier database is disclosed); 
automatically generate a preliminary match of at least some of the multiple booked shipment orders with at least one freight operator of the multiple freight operators (See paragraph 32, wherein shipments transmitted to the carrier may be automatically filtered according to a dispatcher matching engine; and paragraphs 77–78, wherein a matching engine matches shipment requests to carriers/dispatchers) by:
retrieving freight operator records from the freight operator store (See paragraphs 77–78, in view of paragraph 31, wherein carrier/dispatcher information is retrieved); and
generating a result set that identifies a set of matching freight operator records that satisfy match criteria of a corresponding shipment order of the multiple booked shipment orders (See paragraph 32, wherein shipments transmitted to the carrier may be automatically filtered according to a dispatcher matching engine; and paragraphs 77–78, wherein a matching engine matches shipment requests to carriers/dispatchers); and
generate, based on the result set that identifies a set of matching freight operator records that satisfy the match criteria of the corresponding shipment order of the multiple booked shipment orders, a preview assignment through the fleet management user-interface, the preview assignment identifying multiple automatically generated preliminary matchings, wherein each identified preliminary matching identifies one of the multiple booked shipment orders (See paragraph 32, wherein shipments transmitted to the carrier may be automatically filtered according to a dispatcher matching engine and further filtered following automated filtering, and paragraph 78, wherein “all requests” can be transmitted/displayed on a dispatcher device using a comparable matching engine; see also paragraph 28).  Berdinis does not expressly disclose the remaining claim elements.
Bansal discloses functionality to generate a preview assignment panel through the fleet management user-interface, the preview assignment panel identifying multiple matchings, wherein each matching identifies one of the tasks and a respective operator that is matched to a booked task, and wherein the preview assignment panel is interactive to enable a user to provide input to modify any of the multiple matchings (See FIG. 2 and paragraph 83, in view of paragraphs 7–8, wherein a dispatcher may view and reassign tasks and resources in a GUI; see also paragraphs 67 and 78–79).
Berdinis discloses coordinating freight shipment assignments.  Similarly, Bansal discloses a system directed to assigning and scheduling dispatch activities.  Each reference discloses a system directed to managing dispatch assignments.  The technique of generating an interactive preview panel is applicable to the system of Berdinis as they each share characteristics and capabilities; namely, they are directed to managing dispatch assignments.
One of ordinary skill in the art would have recognized that applying the known technique of Bansal would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Bansal to the teachings of Berdinis would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate dispatch assignment management into similar systems.  Further, applying an interactive preview panel to Berdinis would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and improved control.
Claims 13 and 20 recite substantially similar limitations to those presented with respect to claim 1.  However, with respect to claims 13 and 20, Berdinis further discloses functionality to store a plurality of records (See FIG. 1 and paragraphs 6 and 31, wherein shipment and carrier records are stored in a database); generate a fleet management user-interface, wherein the fleet management user-interface enabling the fleet manager to book an open shipment order that is identified by a result of the one or more matching processes (See paragraphs 78 and 28, wherein dispatch/carriers may respond to accept requests); and in response to obtaining the fleet management input and based at least in part on the result set, populate shipment records in a shipment store corresponding to at least one unassigned shipment order for the fleet manager (See paragraphs 78, 28, and 31, wherein a dispatcher may accept a shipment invitation and determine a particular carrier to execute the request).  Berdinis does not expressly disclose the remaining claim element.
Bansal discloses functionality to enable the fleet manager to subsequently assign the shipment order and the unassigned order to one of the plurality of operators (See FIG. 2 and paragraphs 7–8, wherein tasks are assigned to resources).
One of ordinary skill in the art would have recognized that applying the known technique of Bansal would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
With further respect to claim 20, Berdinis discloses a computer-readable medium embodiment (See paragraph 7).
Claim 2:  Berdinis discloses the network computer system of claim 1, wherein the one or more processors update the availability status of the freight operator of each matching (See paragraph 38, wherein availability is updated dynamically); and 
wherein the one or more processors communicate with a mobile computing device of each of the multiple freight operators to determine the availability information for each freight operator (See FIG. 1 and paragraph 29, wherein a carrier device communicates with the system to determine status and location information; see also paragraphs 47, 50, and 54).
Claim 3:  Berdinis discloses the network computer system of claim 1, wherein the one or more processors match each of the multiple booked shipment orders with at the least one freight operator of the multiple freight operators by: for each booked shipment order of the multiple booked shipment orders, determining a set of available freight operators of the multiple freight operators based at least in part on the availability status of the multiple freight operators during a pickup window of the booked shipment order (See paragraphs 6 and 77, wherein matching is performed based on pickup location and times associated with a request).
Claim 4:  Berdinis discloses the network computer system of claim 3, wherein the one or more processors match each of the multiple booked shipment orders with the at least one freight operator of the multiple freight operators by: for each booked shipment order of the multiple booked shipment orders, selecting one of the available freight operators of the set of available freight operators to match with the booked shipment order based at least in part on the available location information (See paragraphs 31 and 77–78, wherein carrier location is used by the matching engine; see also paragraph 38).
Claim 5:  Berdinis discloses the network computer system of claim 4, wherein for each available freight operator of the set of available freight operators, the available location information includes one or more of (i) an available location of each available freight operator during the pickup window of the booked shipment order, (ii) a current location of each available freight operator, (iii) an expected location of each available freight operator, and/or (iv) a preference of each available freight operator as to a route, pickup area, or delivery area (See paragraph 38, wherein current and expected locations are disclosed).
Claim 6:  Berdinis discloses the network computer system of claim 5, wherein for each booked shipment order of the multiple booked shipment orders, the one or more processors selects one of the available freight operators of the set of available freight operators by determining a distance or time of travel for the available freight operator to a pickup location of the booked shipment order based on the available location information (See paragraphs 40 and 93, wherein estimated driving times are monitored for use by the matching engine).
Claim 7:  Berdinis does not expressly disclose the elements of claim 7. 
Bansal discloses wherein the preview assignment panel provides an input feature to enable the fleet manager to perform one or more of (i) confirm individual matchings of the multiple automatically generated preliminary matchings, or (ii) change one or more of the multiple automatically generated preliminary matchings (See FIG. 2 and paragraphs 82–83, wherein override confirmations and reassignments are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Bansal would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 8:  Berdinis discloses the network computer system of claim 1, wherein the one or more processors implement the fleet booking process by: 
identifying fleet booking criteria for the account of the fleet manager (See paragraph 47, wherein carrier preferences are disclosed, and paragraph 3, wherein carriers may be an entity that controls a fleet of vehicles); 
accessing a listing of open shipment orders, each open shipment order of the listing of open shipment orders being associated with a set of shipment parameters (See paragraph 6, wherein a set of data corresponding to shipment requests is disclosed); 
identifying a set of one or more open shipment orders of the listing which satisfy the fleet booking criteria (See paragraph 64, wherein shipment requests are evaluated with respect to carrier preference criteria); and 
performing one or more booking operations to book multiple shipment orders of the set with the account of the fleet manager (See paragraph 64, wherein shipment requests are booked with respect to carrier preference criteria).
Claim 9:  Berdinis discloses the network computer system of claim 8, wherein the fleet booking criteria is based at least in part on a set of fleet manager preferences (See paragraph 47, in view of paragraph 3, wherein carrier preferences are disclosed, and wherein carriers may denote an entity that controls a fleet of vehicles).
Claim 10:  Berdinis discloses the network computer system of claim 9, wherein the set of fleet manager preferences are based at least in part on a plurality of previously booked shipment orders (See paragraph 59, in view of paragraph 3, wherein carrier preferences are determined from historical responses, and wherein carriers may denote an entity that controls a fleet of vehicles).
Claim 11:  Berdinis discloses the network computer system of claim 8, wherein the fleet booking criteria is based at least in part on a set of preferences of one or more of the multiple freight operators that are associated with the account of the fleet manager (See paragraphs 59–60, wherein route preferences are disclosed for a carrier).
Claim 12:  Berdinis discloses the network computer system of claim 11, wherein the fleet booking criteria is based at least in part on a route or lane previously driven by one or more of the multiple freight operators that are associated with the account of the fleet manager (See paragraphs 59–60, wherein route preferences are disclosed for a carrier).
Claim 14:  Berdinis discloses the network computer system of claim 13, wherein the one or more processors perform the one or more matching processes by determining, for each open shipment order of the plurality of open shipment orders, (i) a matching criteria that is based on a set of shipment parameters for the respective open shipment order, and (ii) one or more freight operators that are associated with freight activity information that satisfies the matching criteria for the respective open shipment order (See paragraphs 77–78, wherein shipment criteria is matched to carrier attributes).
Claim 15:  Berdinis discloses the network computer system of claim 14, wherein the one or more processors generate a fleet management user-interface for the fleet manager to list each open shipment order in association with the one or more freight operators that satisfy the matching criteria for the respective open shipment order (See paragraphs 78 and 28, wherein all requests are displayed on a dispatcher device interface).  Berdinis does not expressly disclose the remaining claim elements.
Bansal discloses the fleet management user-interface including a preview panel that includes a table to list each open shipment order (See FIG. 2 and paragraphs 56–58, wherein all matched tasks/resources are displayed on an interface table).
One of ordinary skill in the art would have recognized that applying the known technique of Bansal would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 17:  Berdinis discloses the network computer system of claim 13, wherein the one or more processors perform one or more matching processes by determining, for each freight operator of the plurality of freight operators, (i) a matching criteria that is based on freight activity data associated with a respective freight operator, and (ii) one or more open shipment orders that include shipment criteria which satisfies the matching criteria (See paragraphs 77–78 and 32, wherein matching engines associated with a carrier device may filter requests with respect to a given carrier).
Claim 18:  Berdinis discloses the network computer system of claim 17, wherein the one or more processors generate a fleet management user-interface for the fleet manager to list each freight operator in the plurality of freight operators in association with one or more open shipment requests that satisfy the matching criteria for a respective freight operator (See paragraphs 78 and 28, wherein all requests are displayed on a dispatcher device interface; see also paragraph 32).  Berdinis does not expressly disclose the remaining claim elements.
Bansal discloses the fleet management user-interface including a preview panel that includes a table to list each freight operator (See FIG. 2 and paragraphs 56–58, wherein all matched tasks/resources are displayed on an interface table).
One of ordinary skill in the art would have recognized that applying the known technique of Bansal would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 19:  Berdinis discloses the network computer system of claim 13, wherein the one or more processors execute the instructions to generate a fleet-manager user interface that includes: 
a preview booking to provide, for each freight operator of the plurality of freight operators, an indicator of one or more open shipment requests that are matched to a respective freight operator (See paragraph 49, in view of paragraph 3, wherein a carrier device may indicate acceptance or refusal of a given request prior to booking; see also paragraph 29, wherein a carrier device user interface is disclosed); and 
a booking feature to enable the fleet manager to provide input to book any one of the open shipment orders that are matched to the respective freight operator (See paragraphs 28 and 32, wherein a dispatcher may book a shipment request; see also paragraphs 77–78).  Berdinis does not expressly disclose an interface panel.
Bansal discloses an interface panel (See FIG. 2).
One of ordinary skill in the art would have recognized that applying the known technique of Bansal would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Berdinis et al. (U.S. 2018/00211218) in view of Bansal et al. (U.S. 2007/0219842), and in further view of SCHARASWAK et al. (U.S. 2016/0300186).
Claim 16:  As disclosed above, Berdinis and Bansal disclose the elements of claims 13–15.  Although Berdinis discloses performing the one or more matching processes (See citations above), Berdinis does not expressly disclose the remaining claim elements.
Bansal discloses functionality to determine, from performing the one or more matching processes for each open order, a marker that is indicative of a number of operators of the plurality of operators that satisfy the matching criteria for the open order (See FIG. 2 and paragraph 79, wherein field service personnel qualified to perform the activity may be highlighted).
One of ordinary skill in the art would have recognized that applying the known technique of Bansal would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Berdinis and Bansal do not expressly disclose the remaining claim elements.
Scharaswak discloses functionality to determine, from performing the one or more matching processes for each open shipment order, a quantitative value that is indicative of a number of operators of the plurality of operators that satisfy the matching criteria for the open shipment order (See paragraph 66, wherein a number of available vehicles is determined; see also paragraphs 184 and 38, wherein assignments are determined according to real-time carrier constraints).
As disclosed above, Berdinis discloses coordinating freight shipment assignments, and Bansal discloses a system directed to assigning and scheduling dispatch activities.  Scharaswak similarly discloses a system directed to assigning shipments to carrier vehicles.  Each reference discloses a system directed to managing dispatch assignments.  The technique of determining a quantitative number of matching operators is applicable to the systems of Berdinis and Bansal as they each share characteristics and capabilities; namely, they are directed to managing dispatch assignments.
One of ordinary skill in the art would have recognized that applying the known technique of Scharaswak would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Scharaswak to the teachings of Berdinis and Bansal would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate dispatch assignment management into similar systems.  Further, applying a quantitative number of matching operators to Berdinis and Bansal would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623